DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant’s pre-brief conference request filed on 12/04/2020. Claim 6 was previously cancelled. Claims 1-5 and 7-20 are pending. Claims 1, 15, and 18 are independent form are presented for examination. 

Response to Argument
2	Applicant’s pre-brief conference request filed on 12/04/2020 have been fully considered and they are persuasive. Therefore, all previous rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claims 1-5 and 7-14 and 18-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Raz et al. (Raz, hereinafter) (U.S. Patent No. 9,015,229 B1) in view of Higginson et al. (Higginson, hereinafter) (U.S. Patent Application Publication No. 2015/0019488 A1) further in view of Richards et al. (Richards, hereinafter) (U.S. Patent Application Publication No. 2008/0222218 A1).
Regarding claim 1, Raz teaches a system for migrating data (col. 4, lines 17-26; migrating data), the system comprising: 
a server (Fig. 1) including at least one electronic processor configured to 
receive local storage information from a migration client executed by each of a plurality of source devices, the local storage information identifying data stored locally on each of the (Col. 2, lines 48-60 & Col. 3, lines 43-59; obtaining user information and system resource information), 
issue a first reservation to a first source device included in the plurality of source devices based on the reservation model, the first reservation triggering migration of data stored on the first source device to the at least one remote storage location (Col. 4, lines 20-26 & col. 7, lines 54-63 & Col. 8, lines 5-23; moves particular user data using migration plan to proposed destination server), and 
in response to completion of the first reservation, issue a second reservation based on the reservation model (Col. 19, lines 7-10; a new migration data is selected based on the new move plan).
But Raz doesn’t explicitly discloses determine a reservation model based on the migration load, aggregate the local storage information received for each of the plurality of source devices to determine an aggregated migration load, the aggregated migration load representing a total amount of data stored locally on the plurality of source devices to be migrated from the plurality of source devices and a migration speed for migrating the data stored on the first source device to the at least one remote storage location.
However, Higginson in analogous art, discloses determine a reservation model based on the migration load ([Abstract] & [0013]; generating a migration plan that defines an execution order for the plurality of migration scripts), aggregate the local storage information received for each of the plurality of source devices to determine an aggregated migration load ([Abstract], [0013], [0083] & [0060]; generating a pre-migration analysis for a plurality of objects stored in the one or more source databases. The method may also include generating a plurality of migration scripts that transfer the plurality of objects from the one or more source databases to the one or more target databases); and
the aggregated migration load representing a total amount of data stored locally on the plurality of source devices to be migrated from the plurality of source devices ([Abstract], [0038], [0059]-[0060]; generating a pre-migration analysis for a plurality of objects stored in the one or more source databases. The method may also include generating a plurality of migration scripts that transfer the plurality of objects from the one or more source databases to the one or more target databases).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Higginson to the system of Raz in order to optimize the data migration operation by implementing load balancing.
But Raz in view of Higginson fails to fully disclose a migration speed for migrating the data stored on the first source device to the at least one remote storage location. 
However, Richards, in analogous art, discloses a migration speed for migrating the data stored on the first source device to the at least one remote storage location ([Abstract] & [0024]; the method selects a plurality of potential migration speeds at which the potential data items can be moved and selects a plurality of potential migration times at which the potential data items can be moved to the potential data migration destinations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Richards to the system of Raz in order to optimize the optimize the data migration operation by implementing migration optimization metrics.


However, Richards, in analogous art, discloses wherein the at least one electronic processor is further configured to receive an online time for at least one of the plurality of source devices and is configured to determine the reservation model based the local storage information and the online time for the at least one of the plurality of source devices ([Abstract] & [0024]; the method selects a plurality of potential migration speeds at which the potential data items can be moved and selects a plurality of potential migration times at which the potential data items can be moved to the potential data migration destinations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Richards to the system of Raz in order to optimize the optimize the data migration operation by implementing migration optimization metrics.

Regarding claim 3, but Raz in view of Higginson fails to fully disclose the limitation of claim 3, 
However, Richards, in analogous art, discloses wherein the at least one electronic processor is further configured to receive an upload speed for at least one of the plurality of source devices and is configured to determine the reservation model based the local storage information and the upload speed for the at least one of the plurality of source devices ([0024]; migration candidates and time information is received). Therefore, the limitations of claim 3 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

(col. 8, lines 25-30; a data size to be migrated).

Regarding claim 5, Raz further teaches the system of claim 1, wherein the first reservation identifies a subset of the data stored locally on the first source device to migrate to the at least one remote storage location (Col. 16, lines 4-24, col; the move plan may include a value indicating a source location (e.g., a location from which the user data may be moved) and a destination location (e.g., a location to which the user data may be moved). In an example implementation, each move plan may be assigned a unique identification number, e.g., a “PlanID.” In an example implementation, a move plan may be generated by the global load balancer 104 periodically, and lowest level load balancers 124, 128, 128 (e.g., as shown in FIG. 1) may discard an older move plan when a newer move plan arrives (recognized, for example, by having a higher PlanID number than the PlanID number of the older move plan).

Regarding claim 6, Raz further teaches the system of claim 1, wherein the first reservation identifies a migration speed for migrating the data stored locally on the first source device to the at least one remote storage location (Col. 15, lines 64-67; percentage completion of the data migration).

(Col. 15, lines 64-67 & Col. 8, lines 17-23; percentage completion of the data migration).

Regarding claim 8, Raz further teaches the system of claim 1, wherein the first reservation identifies an expiration time for the first reservation, wherein upon occurrence of the expiration time the first source device stops migration of the data stored locally on the first source device to the at least one remote storage location, the expiration time including at least one of a timestamp and a total migration time ([0024]; migration candidates and time information is received)..

Regarding claim 9, Raz further teaches the system of claim 1, wherein the first reservation modifies a refresh rate of the first source device (Col. 16, lines 13-34; periodically updates).

Regarding claim 10, Raz further teaches the system of claim 1, wherein the at least one electronic processor is further configured to track progress of migration of the data stored locally on the first source device to the at least one remote storage location and display a user interface representing the progress (Col. 15, lines 64-67 & Col. 8, lines 17-23; percentage completion of the data migration is presented).

(Col. 16, lines 23-34; based on updates old move plan is replaced by a new move plan).

Regarding claim 12, Raz further teaches the system of claim 11, wherein the at least one electronic processor is configured to dynamically modify the first reservation based on the progress by modifying an expiration time specified in the first reservation (Col. 16, lines 23-34; based on updates old move plan is replaced by a new move plan).

Regarding claim 13, Raz further teaches the system of claim 11, wherein the at least one electronic processor is further configured to issue a third reservation to a third source device included in the plurality of source devices based on the progress and the reservation model (Col. 16, lines 23-34; based on updates old move plan is replaced by a new move plan).

Regarding claim 14, Raz further teaches the system of claim 1, wherein the plurality of source devices are associated with an enterprise (col. 3, lines 55-60; organization and small businesses).
As for claim 18, the limitations of claim 18 are similar to the limitations of claim 1 above. Therefore, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 19, Raz further teaches the method of claim 18, further comprising generating a user interface representing the reservation model, the user interface including at (Col. 16, lines 23-34; based on updates old move plan is replaced by a new move plan).

Regarding claim 20, Raz further teaches the method of claim 18, wherein determining the reservation model includes determining network utilization, determining an amount of data per time period to migrate based on network utilization, and determining an order of the plurality of source devices based on the amount of data per time period to migrate (Col. 15, lines 1-15 & col. 16, lines 4-34; move plan content network utilization, migration load balance and progress information).

5	Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Raz et al. (Raz, hereinafter) (U.S. Patent No. 9,015,229 B1) in view of Dournov et al. (Dournov, hereinafter) (U.S. Patent Application Publication No. 2009/0006071 A1) further in view of Richards et al. (Richards, hereinafter) (U.S. Patent Application Publication No. 2008/0222218 A1).
Regarding claim 15, Raz further teaches the source device comprising: 
at least one non-transitory storage device storing data to be migrated to at least one remote storage location (user device with memory, Fig. 2, 206); and 
at least one electronic processor configured to transmit local storage information to a remote computer (user device such as computer, Fig. 2, 206), 
receive a reservation from the remote computer (Col. 4, lines 17-26 & col. 16, lines 23-34; migration plane for aggregated data),
the reservation including an expiration time (Col. 4, lines 17-26 & col. 16, lines 23-34; migration plane for aggregated data… Col. 16, lines 30-35; including expiration time),
in response to receiving the reservation, 
(Col. 13, lines 44-67; transmit the data to be migrated to the data center(s), Fig. 4, 420-442), and 
when the expiration time occurs, stop transmitting the data to the at least one remote storage location (Col. 16, lines 30-35; when the data to be migrated became older their migration is discarded/stopped).
But Raz doesn’t explicitly discloses transmit average upload speed for the source device to the remote computer; and transmit online time for the source device to the remote computer.
However, Dournov in analogous art, discloses determine a reservation model based on the migration load ([0036] & [0015]; aggregated loads 130 (i.e., server resource consumption in terms of speed or load over time, etc.) to compute the specific values of the aggregate loads and to identify transaction rates and secondary end user operations); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Dournov to the system of Raz in order to optimize the data migration operation by implementing load balancing.
But Raz in view of Dournov fails to fully disclose transmit online time for the source device to the remote computer. 
However, Richards, in analogous art, discloses transmit online time for the source device to the remote computer ([Abstract] & [0024]; the method selects a plurality of potential migration speeds at which the potential data items can be moved and selects a plurality of potential migration times at which the potential data items can be moved to the potential data migration destinations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Richards to the system of 

Regarding claim 16, Raz further teaches the source device of claim 15, wherein the at least one electronic processor is further configured to modifies a refresh of the source device based on the reservation (Col. 16, lines 13-34; periodically updates).

Regarding claim 17, Raz further teaches the source device of claim 16, wherein the at least one electronic processor is further configured to report progress of transmitting the data to the at least one remote storage location to the remote computer (Col. 15, lines 64-67 & Col. 8, lines 17-23; percentage completion of the data migration is presented).

Conclusion
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
5/6/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447